Citation Nr: 1225084	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-32 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for residuals of a head injury, including tinnitus and vertigo (claimed as loss of balance).  

3.  Entitlement to service connection for residuals of fractured nose.  

4.  Entitlement to service connection for degenerative disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

The Veteran and A.T.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to October 1963.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In May 2012, the Veteran and his wife, A.T., testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

For reasons discussed above, the issues of service connection for residuals of a head injury, residuals of a fractured nose, and degenerative disc disease of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent, credible, and probative evidence of record raises a reasonable doubt as to whether the Veteran's current bilateral hearing loss is related to his military service. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, bilateral hearing loss is attributable to the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2008 letter, sent prior to initial unfavorable AOJ decision issued in September 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The October 2006 letter also informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence. 

Additionally, the Veteran was provided with a VA examination in August 2008 in conjunction with the hearing loss claim decided herein.   There is no allegation or indication that the examination rendered in this appeal was inadequate.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, including hearing loss, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not preclude service connection for hearing loss that first met the regulations requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; Hensley, 5 Vet. App. at 159-60.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has asserted that service connection is warranted for bilateral hearing loss because he was exposed to significant noise exposure during service.  Specifically, the Veteran has asserted that he was exposed to extremely loud noise from mortars and machine guns during service, as he was a driver of an armored personnel carrier and was not given hearing protection during service.  

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was a heavy weapons infantryman and his other service personnel records reflect that he, indeed, served as a driver during service.  The Board notes that, given the Veteran's MOS, his report of being exposed to various noise during service is consistent with the places, types, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Therefore, for the purposes of this decision, his military noise exposure is conceded.  

The service treatment records (STRs) do not contain any complaints, treatment, or findings related to hearing loss.  In fact, the Veteran's hearing was normal at his separation examination in September 1963 and he did not report suffering from hearing loss at the time.  

Nevertheless, the Board notes that the lack of evidence showing impaired hearing during service is not fatal to the Veteran's claim.  Instead, service connection may be granted for hearing loss first shown after service if there is evidence showing that it is as likely as not that the Veteran's current hearing disability is the result of an injury or disease incurred in service.  See Hensley, supra.  

The Veteran's wife has reported that the Veteran had trouble hearing after he returned from service and has gotten progressively worse over time.  See lay statements from A.T. dated April 2009 and June 2010.  The Veteran has also reported that he noticed a progressive hearing problem in his early thirties, which the Board notes would be in approximately the late 1960s.  See VA treatment records dated July and November 2008.  

In evaluating this claim, the Board notes that decreased hearing and hearing problems, in general, are the types of symptoms that are capable of lay observation.  The Board also notes that the Veteran and his wife are competent to report the onset, frequency, and severity of his symptoms.  See Layno v. Brown 6 Vet. App. 465, 470 (1994).  Therefore, the Board finds that the lay evidence showing that the Veteran suffered from decreased hearing after service, which continued and got progressively worse after service is competent lay evidence.  The Board also notes that, because the Veteran and his wife have provided a consistent report of suffering from continued hearing problems after service, their lay statements are considered credible evidence.  

The post-service treatment records show that the Veteran has been diagnosed with bilateral sensorineural hearing loss.  See August 2008 VA examination report; July 2008 statement from Dr. L.J.  However, the evidentiary record contains positive and negative medical evidence against the Veteran's claim.  

At the August 2008 VA examination, the Veteran reported having decreased hearing since the mid 1970s and provided a detailed account of his military noise exposure.  He also reported participating in hunting one year after service but, otherwise, denied any post-service noise exposure.  The VA examiner reviewed the claims file and noted that the Veteran's service records verify that he worked on a personnel carrier and was trained with rifle and A1 weapons.  However, the VA examiner also noted that the Veteran's hearing was normal upon discharge from service and that there was no documented treatment or diagnosis of hearing loss within one year of being discharged from service.  Based on this evidence, the VA examiner opined that it is less likely as not that the Veteran's current hearing loss is related to military service.  

The August 2008 VA examination and opinion are considered competent medical evidence.  However, the Board finds that the rationale provided by the VA examiner is inadequate because the examiner relied primarily upon the lack of hearing loss shown in service or within the Veteran's first post-service year.  As noted above, lack of evidence showing impaired hearing during service is not fatal to the Veteran's claim and the Board notes that there is no legal requirement that hearing loss be shown during the first year after a veteran is separated from service.  Instead, consideration must be given to whether all of the evidence of record, including the service and post-service evidence, shows that it is likely that the current hearing disability is the result of an injury or disease incurred in service.  It does not appear that the VA examiner considered any post-service evidence, including the competent and credible lay evidence regarding the onset and progression of the Veteran's hearing loss after service, in rendering his opinion.  Therefore, the August 2008 VA medical opinion is afforded lessened probative value.  

Nevertheless, the evidentiary record contains a medical opinion from the Veteran's treating physician, Dr. L.J., which notes the Veteran's various medical problems, including hearing loss.  Dr. L.J. stated that the Veteran's hearing problem dates back to his time in the military service and also noted that the Veteran fired many cannons during service, which resulted in damage to his ear.  See July 2008 statement from Dr. L.J.  Dr. L.J. essentially related the Veteran's current hearing loss disability to his military service.  While it appears that Dr. L.J. relied upon the Veteran's reported service and medical history, the Board finds that Dr. L.J.'s medical opinion is considered competent and credible, as the history provided by the Veteran is considered competent and credible.  Therefore, Dr. L.J.'s July 2008 medical opinion linking the Veteran's current hearing impairment to military service is considered competent and credible evidence in support of the Veteran's claim.  

In evaluating the ultimate merit of this claim, the Board finds that, while the August 2008 VA examiner determined that the Veteran's current hearing impairment is less likely as not related to his military service, the other competent, credible, and probative evidence of record raises a reasonable doubt as to whether the Veteran's hearing loss is related to his military service.  Indeed, the Board notes that the Veteran's in-service noise exposure, the competent and credible lay evidence of progressively worsening decreased hearing after service, and the July 2008 nexus opinion provided by Dr. L.J. which indicates that the Veteran's current hearing loss is related to his military service, raises a reasonable doubt as to whether the Veteran's current hearing loss is related to his military service.  

As such doubt is resolved in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted.  Indeed, for the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current hearing loss was incurred in or is otherwise related to his military service.  See 38 U.S.C.A. § 5107 (West 2002).  Here, the Board finds that standard has been met, given the evidence of in-service noise exposure, the lay evidence of continued, decreased hearing no more than five years after service, and the competent and credible medical evidence relating the Veteran's hearing loss to service.  

In summary, having weighed the evidence both in support of and against the claim, the Board concludes that the preponderance of evidence is not against finding in favor of the Veteran as it raises a reasonable doubt as to the relationship between the Veteran's current hearing loss and his military service.  In making this determination, the Board is not attempting to make an independent medical determination; rather, we are weighing the evidence of record and making a determination as to the probative value of such evidence, as is our responsibility.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Therefore, without finding error in the previous action taken by the RO, the Board will exercise its discretion to find that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  


REMAND

The Veteran is also seeking entitlement to service connection for residuals of a head injury, residuals of a nose fracture, and degenerative disc disease of the cervical spine.  He has asserted that these disabilities were incurred as a result of an injury incurred during service when the hatch of an armored personnel carrier hit him in the head.  At the May 2012 hearing, the Veteran testified that the gunner on top of the personnel carrier did not close the hatch and, after they hit rough terrain, the hatch closed and hit him in the nose, which resulted in a fractured nose.  He testified that, after the in-service injury, he eventually began experiencing various symptoms, including tinnitus and vertigo, and that he also developed sharp neck pain.  

At the May 2012 hearing, the Veteran testified that, while the service treatment records only reflect treatment for a bloody nose, he also received treatment for a broken nose during service.  He also reported receiving treatment from various private physicians after he was separated from service.  Notably, the Veteran reported receiving treatment from a Drs. Ulsander and Farrar in approximately 1965 and these doctors gave him medication and performed surgery on his deviated septum.  He also reported receiving treatment from a Dr. Scheetz, who also performed surgery on his nose in approximately 1971.  The Veteran also reported receiving treatment at the Suburban General Hospital in Norristown, Pennsylvania, as well as from a Dr. McDonald who also performed surgery on his deviated septum.  

The evidentiary record contains treatment records dated from 1987 to 2011, which document treatment the Veteran has received from VA and private health care providers for a myriad of problems, including chronic sinusitis, vertigo, and neck pain.  See private treatment records from Drs. R.S., A.B., L.J., J.W., and Abingdon Memorial Hospital; see also VA outpatient treatment records dated from 2001 to 2011.  

However, the evidentiary record does not contain treatment records from Suburban General Hospital or Drs. Ulsander, Farrar, Scheetz, or McDonald, and it does not appear that the RO has attempted to obtain this evidence.  The Board finds that, before a fully informed decision may be rendered in this appeal, attempts should be made to obtain this evidence, as this evidence is relevant to the claims on appeal.  Indeed, the Board notes that the Veteran testified that he received treatment from these private health care providers beginning in the 1960s, after he was discharged from service and, thus, this evidence may contain information regarding the onset and progression of the disabilities being claimed by the Veteran.  

VA has a duty to make all reasonable efforts to help a claimant obtain all relevant evidence necessary to substantiate a claim, which includes an initial request for records identified by the Veteran and/or the evidentiary record.  See 38 C.F.R. § 3.159(c).  Unfortunately, VA has not, yet, fulfilled its duty to assist the Veteran in this case and, thus, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claims on appeal.  See Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide authorization forms, which contain the complete names and addresses of all private health care providers from whom he has received treatment for his claimed residuals of a head injury, including tinnitus and vertigo, residual nose fracture, and degenerative disc disease of the cervical spine, since separation from active service until the present.  Identifying information should be specifically requested for Drs. Ulsander, Farrar, Scheetz, and McDonald, as well as the Suburban General Hospital in Norristown, Pennsylvania.  

The RO/AMC should note that the March 1987 statement from Dr. B. McDonnell contains the addresses for Suburban Hospital and Dr. McDonnell.  

2. After obtaining any necessary release from the Veteran, request copies of all records relating to any treatment of the Veteran by the identified health care providers since his active service.  All negative responses should be properly documented in the claims file.  

3. After the development above has been completed to the extent possible, or it has been determined that either the records do not exist or that further efforts to obtain them would be futile, reexamine the claims file to determine whether any supplementary development is warranted including, but not limited to, obtaining a medical examination and/or opinion regarding the claimed disabilities.  

4. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


